BEAUCHAMP, Judge.
Appellant was convicted for burglary and assessed a penalty of two years in the penitentiary.
*241• The very brief record before us discloses that appellant climbed up to the second floor of a storage garage in the City of Beaumont, and entered through a window which he says was open. While rifling the automobiles stored there his presence was discovered by the night force who notified the police department. When the police went to the storage room they found appellant engaged in taking articles from one of the cars. He jumped through an open window to the ground, but was unable to make his escape.
In a voluntary statement he admitted the offense but it is not perfectly clear from this evidence that the window which he entered was closed and that he opened it. The State introduced this voluntary statement on his part proving all other ingredients of the offense of burglary. Ample evidence was then introduced showing that the window was closed immediately prior to the time he was discovered in the building. Appellant did not testify in his own behalf and, at the close of the State’s case, he filed a motion for an instructed verdict, which was refused.
No brief is filed in the case, and we are not advised of the grounds upon which reversal is sought. The proceeding appears to be regular and the evidence sufficient to sustain the conviction.
The judgment of the trial court is affirmed.